Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/25/2022.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. Pat. No. US 10,782,970 B1 in view of the disclosure of U.S. Patent No. Pat. No. US 10,782,970 B1, as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘970 are narrower in scope and anticipate the instant claims and that which differs in the instant claims is taught by the disclosure of 10,782,970. That is, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the wherein a first consumer thread of the plurality of consumer threads is configured to: consume the item at the first slot position; and determine that the memory chunk is recyclable, and recycle the memory chunk and the instruction increasing the sequence in a Fetch-And-Add instruction as taught by the disclosure of 10,782,970, as table below, with the claims of 10,782,970. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency by re-using unused memory chunks rather than de-allocating and re-allocating an already empty memory chunk (see at least Disclosure of 10,782,970 col. 12 lines 17-51) as well as advantageously allowing a processor to atomically increment a value in memory while preventing multiple processor collisions (see at least Disclosure of 10,782,970 col. 4 lines 29-48).

Instant Application
10,782,970
7. A system comprising:

a memory configured to store a plurality of memory chunks;

at least one processor configured to execute a plurality of producer threads and a plurality of consumer threads, wherein a producer thread of the plurality of producer threads is configured to:

receive an offer request associated with an item,

responsive to receiving the offer request, increase a sequence,

determine (i) a chunk identifier, associated with the sequence, of a memory chunk from a pool of memory chunks and (ii) a first slot position, from the sequence, in the memory chunk to offer the item, and









write the item into the memory chunk at the first slot position;








wherein a second consumer thread of the plurality of consumer threads is configured to: consume another item at a second slot position in the memory chunk,





wherein a first consumer thread of the plurality of consumer threads is configured to: consume the item at the first slot position; and

determine that the memory chunk is recyclable, and recycle the memory chunk.









increasing arithmetically a sequence according to a fetch-and-add instruction
1. A system comprising:

a memory configured to store a plurality of memory chunks; and

a processor configured to execute a plurality of producer threads, wherein a producer thread of the plurality of producer threads is configured to:


receive an offer request associated with an item,

responsive to receiving the offer request, increase a producer sequence,

determine (i) a chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer the item,

determine a first status of the chunk identifier as one of valid or invalid, wherein the chunk identifier is valid if the chunk identifier matches an identifier of a current memory chunk of the plurality of memory chunks,

responsive to determining the first status of the chunk identifier as (i) valid, write the item into the identified memory chunk at the position, and (ii) as invalid, read the current memory chunk and determine a second status of the current identifier as greater than or equal to the chunk identifier or less than the expected chunk identifier, and

responsive to determining the second status of the current identifier as (i) greater than or equal to the chunk identifier, walk backward from the current memory chunk to the identified memory chunk, and (ii) as less than the chunk identifier, append a new memory chunk to the current memory chunk.


Disclosure of 10,782,970: “A consumer thread determines the slot position of the item, consumes the item at the slot position” in at least abstract

Disclosure of 10,782,970: “the consumer thread 150 to recycle an unused memory chunk. Specifically, when the consumer thread 150 arrives at the end of a memory chunk, the consumer thread 150 may detach the consumed memory chunk so that it can be recycled. For example, when a producer thread 160 requests a new memory chunk, the consumer thread 150 may recycle an empty memory chunk” in at least col. 12 lines 26-33

Disclosure of 10,782,970: “To provide a highly-scalable system and prevent wasted work due to CAS failures, a progressively chunked queue may instead rely on fetch-and-add instructions, which allows the queue to scale with the quantity of producers. A fetch-and-add (“FAA”) instruction atomically increments the contents of a memory location by a specified value. For example, the FAA instruction performs an operation to increment a value at an address (e.g., address_X) by an amount (e.g., amount_A) in such a way that if the operation is executed by a process in a concurrent system, no other process will see an intermediate result” in at least col. 4 lines 29-48


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. Pub. No. US 2013/0198480 A1 (hereafter Jones) in view of Reed et al. Pub. No. US 2016/0092273 A1 (hereafter Reed) in view of “Fetch-and-add”, Wikipedia, March 3, 2019 (hereafter FAA).

With regard to claim 1, Jones teaches a method comprising: receiving, by a producer thread of a plurality of producer threads, an offer request associated with an item (The push engine 460 is configured to receive one or more push requests simultaneously and to push a new FIFO node that is received with the push request onto the end of the lock-free FIFO 400 in at least ¶ [0080] and producers/consumers in at least ¶ [0074] – [0075], Examiner notes that pushing nodes, pushing memory chunks/items, is producing and popping nodes, popping memory chunks/items, is consuming);
responsive to receiving the offer request, increasing, by the producer thread, a sequence (The lock-free FIFO data structure 401 stores state information for the lock-free FIFO 400 including a transaction counter 402, a pointer to the FIFO head 405, a pointer to the FIFO tail 415, tracking information FIFO free 445, and a FIFO depth 410. in at least ¶ [0077] and The new FIFO node is added to the linked-list in the lock-free FIFO nodes 450. For example, when the new FIFO node that includes next 440 and data 441 was pushed, the next 435 of the current tail FIFO node is updated to point to the new FIFO node. The push engine 455 then updates the FIFO tail 415 to point to the new tail FIFO node that includes next 440 and data 441 in at least ¶ [0080]);
determining, by the producer thread, (i) a chunk identifier, associated with the sequence, of a memory chunk from a pool of memory chunks (The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation) in at least ¶ [0004] and when the FIFO nodes are first allocated to the lock-free FIFO 400, the FIFO nodes are in sequential portions of linear memory included in the memory heap 451. While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order. Therefore, a "next" value must be maintained for each FIFO node in the lock-free FIFO nodes 450 in at least ¶ [0083], Examiner notes that next value of FIFO nodes, a chunk identifier, must be maintained and when nodes are first pushed to FIFO, the nodes are sequential portions of linear memory. Thus, the pushing/producing of nodes proceeds both sequentially in memory and in the FIFO and the next value in sequence is associated with the next node/chunk) and (ii) a first slot position, from the sequence, in the memory chunk to offer the item (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055], Examiner notes that the portion of the memory a thread is to process is the slot position within the sequenced chunk);
writing, by the producer thread, the item into the memory chunk at the first slot position (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055] and atomic compare-and-swap (CAS) operations are performed by the pop engine 455 and the push engine 460. Using atomic operations ensures that read-modify-write operations performed by a thread to update the FIFO head 405, FIFO tail 415, and to update a "next" value of a FIFO node do not conflict with those performed by any other thread during the same clock cycle in at least ¶ [0086]);
determining, by a first consumer thread of a plurality of consumer threads, the first slot position of the item (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055], Examiner notes that the portion of the memory a thread is to process is the slot position within the sequenced chunk);
consuming, by the first consumer thread, the item at the first slot position (At step 535 the pop engine 455 performs an atomic CAS operation that compares the FIFO head value read at step 510 with the current FIFO head 505 and replaces the current FIFO head 505 with the "next" value of the current FIFO head node (the same FIFO head node that is popped) in at least ¶ [0091] and ¶ [0055]); consuming, by a second consumer thread of the plurality of consumer threads, another item at a second slot position in the memory chunk (For example, if the FIFO head node 405 points to the FIFO node including next 420 and data 421, then popping the head FIFO node will update the FIFO head node 405 to point to the FIFO node including next 425 and data 426. Importantly, because multiple threads may be attempting to pop the FIFO head node at the same time, updating the FIFO head 405 must be performed atomically. The atomic CAS operation to update the FIFO head 405 is performed for each thread presenting a pop request to the pop engine 455. The CAS operation succeeds for only one thread and fails for any other threads attempting to simultaneously pop the FIFO head node in at least ¶ [0091] and If, at step 540 the pop engine 455 determines that the CAS operation failed for the pop request, then the pop engine 455 returns to step 510 to retry the pop request in at least ¶ [0092] Examiner notes, only one atomic transaction succeeds at a time but the failed transactions are retired after, therefore a second consumer);
Jones teaches recycling memory chunk (When all of the FIFO nodes for a particular lock-free FIFO 400 have been freed, the lock-free FIFO 400 may either be recycled or the FIFO nodes may be released to the memory heap 451 from which the FIFO nodes were originally allocated to create the lock-free FIFO 400 in at least ¶ [0081] among other release and reuse recitations) but does not specifically teach the a consumer thread determining a memory chunk is recyclable.
However, in analogous art Reed teaches determining, by the second consumer thread, that the memory chunk is recyclable; and recycling, by the second consumer thread, the memory chunk (Generally, memory is accessed by the same thread. When an object is passed between threads, it is returned to its home as soon as practical. This also reduces total memory use, as objects are recycled from consumers to producers … When freeing memory, the memory can be freed to the free-list that it was associated with when it was allocated. This results in avoiding the “migration” effect of per-thread free-lists, where CPUs use memory that is not local to the CPU, as it was originally allocated by another CPU and transferred to another CPU core by virtue of being passed from one thread to another by the application. The system avoids false sharing and other cache-harmful consequences of allowing the consumer thread to recycle the memory by reassigning it to the producer's free-list in at least ¶ [0037] and [0047],. Examiner notes, consumer does not recycle the memory chunk to itself, rather it recycles the chunk back to the producer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the a consumer thread determining a memory chunk is recyclable of Reed with the systems and methods of Jones resulting in a system in which the consumers as in Jones determine to recycle a chunk as in Reed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving memory caching performance and overall memory/resource utilization (see at least ¶ [0037], [0047] and [0008]).
Reed and Jones do not specifically teach Fetch-And-Add instructions.
However, in analogous art FAA teaches increasing arithmetically a sequence according to a fetch-and-add instruction (In computer science, the fetch-and-add CPU instruction (FAA) atomically increments the contents of a memory location by a specified value. That is, fetch-and-add performs the operation increment the value at address x by a, where x is a memory location and a is some value, and return the original value at x in such a way that if this operation is executed by one process in a concurrent system, no other process will ever see an intermediate result in at least line 1-9);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the Fetch-And-Add instructions of FAA with the systems and methods of Reed and Jones resulting in a system in which the compare-and-swap instructions of Reed and Jones are instead implemented as Fetch-And-Add instructions as in FAA. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensuring that if this operation is executed by one process in a concurrent system, no other process will ever see an intermediate result (in at least FAA lines 1-9) and operations that appear in programming languages as x = x + a are not safe in a concurrent system ... The fetch-and-add instruction allows any processor to atomically increment a value in Maurice Herlihy (1991) proved that fetch-and-add has a finite consensus number, in contrast to the compare-and-swap operation. The fetch-and-add operation can solve the wait-free consensus problem for no more than two concurrent processes. memory, preventing such multiple processor collisions (in at least FAA Overview).

With regard to claim 2, Jones teaches receiving, by the first consumer thread, a consume request prior to consuming the item at the first slot position; reading, by the first consumer thread, a consumer sequence (At step 505 a pop request is received from a thread. At step 510 the pop engine 455 reads the FIFO head 405 and the FIFO tail 415. The pop engine 455 may also read the transaction count 401 in at least ¶ [0089]);
reading, by the first consumer thread, a consumer buffer; and determining, by the first consumer thread, (i) a second chunk identifier associated with the consumer sequence and (ii) a third slot position from the consumer sequence (at step 525 the pop engine 455 obtains the FIFO head node. More specifically, the pop engine 455 may read the data for the FIFO head node so that the data can be provided to the thread that successfully pops the FIFO head node. Alternatively, the pop engine 455 may provide the index of the FIFO head node to the thread that successfully pops the FIFO head node. At step 535 the pop engine 455 performs an atomic CAS operation that compares the FIFO head value read at step 510 with the current FIFO head 505 and replaces the current FIFO head 505 with the "next" value of the current FIFO head node (the same FIFO head node that is popped) … The FIFO depth 410 and the transaction counter 402 are also updated at the same time and using the same atomic CAS operation that updates the FIFO head 405. If the atomic CAS operation is limited to a maximum number of bits, e.g., 32, 64, or 128, then the combined number of bits that represent the FIFO head 405, FIFO depth 410, transaction counter 402, and the FIFO tail 415 should not exceed the maximum number of bits in at least ¶ [0090] – [0091]).

With regard to claim 3, Jones teaches writing, by the producer thread, additional items into the memory chunk after the memory chunk has been recycled (When all of the FIFO nodes for a particular lock-free FIFO 400 have been freed, the lock-free FIFO 400 may either be recycled or the FIFO nodes may be released to the memory heap 451 from which the FIFO nodes were originally allocated to create the lock-free FIFO 400 in at least ¶ [0081] and While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order. Therefore, a "next" value must be maintained for each FIFO node in the lock-free FIFO nodes 450 in at least ¶ [0083],Examiner notes that pushes, from producer, are non-sequential when a recycled node is pushed back onto the FIFO).

With regard to claim 4, jones teaches consuming, by the at least one of the first consumer thread and the second consumer thread, the additional items from the memory chunk (The method 500 is performed for each pop request when pop requests are simultaneously received from different threads. Therefore, the method 500 may be performed simultaneously for multiple pop requests. However, a given FIFO head node is provided to only one thread of the different threads to satisfy the pop request presented by the one thread in at least ¶ [0088] and at step 525 the pop engine 455 obtains the FIFO head node. More specifically, the pop engine 455 may read the data for the FIFO head node so that the data can be provided to the thread that successfully pops the FIFO head node. Alternatively, the pop engine 455 may provide the index of the FIFO head node to the thread that successfully pops the FIFO head node … the combined number of bits that represent the FIFO head 405, FIFO depth 410, transaction counter 402, and the FIFO tail 415 should not exceed the maximum number of bits in at least ¶ [0090] – [0091]).

With regard to claim 5, Jones teaches updating, by the producer thread, the sequence responsive to writing the item into the memory chunk at the first slot position (when the new FIFO node that includes next 440 and data 441 was pushed, the next 435 of the current tail FIFO node is updated to point to the new FIFO node in at least ¶ [0080]).

With regard to claim 6, Jones teaches wherein the sequence is one of a consumer sequence and a producer sequence, and the sequence is configured to ensure a sequence of operations between the plurality of producer threads and the plurality of consumer threads is coordinated (In order to allow multiple threads to simultaneously attempt to access the lock-free FIFO 400 without first locking the FIFO for each access, atomic compare-and-swap (CAS) operations are performed by the pop engine 455 and the push engine 460. Using atomic operations ensures that read-modify-write operations performed by a thread to update the FIFO head 405, FIFO tail 415, and to update a "next" value of a FIFO node do not conflict with those performed by any other thread during the same clock cycle in at least ¶ [0086]).

With regard to claim 7, Jones teaches a system comprising: a memory configured to store a plurality of memory chunks (in at least ¶ [0119] – [0120]);
at least one processor (in at least ¶ [0029] – [0031]) configured to execute a plurality of producer threads and a plurality of consumer threads (in at least ¶ [0074] – [0075]),
wherein a producer thread of the plurality of producer threads is configured to: receive an offer request associated with an item (The push engine 460 is configured to receive one or more push requests simultaneously and to push a new FIFO node that is received with the push request onto the end of the lock-free FIFO 400 in at least ¶ [0080] and producers/consumers in at least ¶ [0074] – [0075], Examiner notes that pushing nodes, pushing memory chunks/items, is producing and popping nodes, popping memory chunks/items, is consuming),
responsive to receiving the offer request, increase a sequence (The lock-free FIFO data structure 401 stores state information for the lock-free FIFO 400 including a transaction counter 402, a pointer to the FIFO head 405, a pointer to the FIFO tail 415, tracking information FIFO free 445, and a FIFO depth 410. in at least ¶ [0077] and The new FIFO node is added to the linked-list in the lock-free FIFO nodes 450. For example, when the new FIFO node that includes next 440 and data 441 was pushed, the next 435 of the current tail FIFO node is updated to point to the new FIFO node. The push engine 455 then updates the FIFO tail 415 to point to the new tail FIFO node that includes next 440 and data 441 in at least ¶ [0080]),
determine (i) a chunk identifier, associated with the sequence, of a memory chunk from a pool of memory chunks (The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation) in at least ¶ [0004] and when the FIFO nodes are first allocated to the lock-free FIFO 400, the FIFO nodes are in sequential portions of linear memory included in the memory heap 451. While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order. Therefore, a "next" value must be maintained for each FIFO node in the lock-free FIFO nodes 450 in at least ¶ [0083], Examiner notes that next value of FIFO nodes, a chunk identifier, must be maintained and when nodes are first pushed to FIFO, the nodes are sequential portions of linear memory. Thus, the pushing/producing of nodes proceeds both sequentially in memory and in the FIFO and the next value in sequence is associated with the next node/chunk) and (ii) a first slot position, from the sequence, in the memory chunk to offer the item (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055], Examiner notes that the portion of the memory a thread is to process is the slot position within the sequenced chunk), and
write the item into the memory chunk at the first slot position (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055] and atomic compare-and-swap (CAS) operations are performed by the pop engine 455 and the push engine 460. Using atomic operations ensures that read-modify-write operations performed by a thread to update the FIFO head 405, FIFO tail 415, and to update a "next" value of a FIFO node do not conflict with those performed by any other thread during the same clock cycle in at least ¶ [0086]);
wherein a first consumer thread of the plurality of consumer threads is configured to: consume the item at the first slot position (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055], Examiner notes that the portion of the memory a thread is to process is the slot position within the sequenced chunk and At step 535 the pop engine 455 performs an atomic CAS operation that compares the FIFO head value read at step 510 with the current FIFO head 505 and replaces the current FIFO head 505 with the "next" value of the current FIFO head node (the same FIFO head node that is popped) in at least ¶ [0091] and ¶ [0055]); and wherein a second consumer thread of the plurality of consumer threads is configured to: consume another item at a second slot position in the memory chunk (For example, if the FIFO head node 405 points to the FIFO node including next 420 and data 421, then popping the head FIFO node will update the FIFO head node 405 to point to the FIFO node including next 425 and data 426. Importantly, because multiple threads may be attempting to pop the FIFO head node at the same time, updating the FIFO head 405 must be performed atomically. The atomic CAS operation to update the FIFO head 405 is performed for each thread presenting a pop request to the pop engine 455. The CAS operation succeeds for only one thread and fails for any other threads attempting to simultaneously pop the FIFO head node in at least ¶ [0091] and If, at step 540 the pop engine 455 determines that the CAS operation failed for the pop request, then the pop engine 455 returns to step 510 to retry the pop request in at least ¶ [0092] Examiner notes, only one atomic transaction succeeds at a time but the failed transactions are retired after, therefore a second consumer),
Jones teaches memory chunk is recyclable (When all of the FIFO nodes for a particular lock-free FIFO 400 have been freed, the lock-free FIFO 400 may either be recycled or the FIFO nodes may be released to the memory heap 451 from which the FIFO nodes were originally allocated to create the lock-free FIFO 400 in at least ¶ [0081] among other release and reuse recitations) but does not specifically teach the a consumer thread determining a memory chunk is recyclable.
However, in analogous art Reed teaches determine that the memory chunk is recyclable, and recycle the memory chunk (Generally, memory is accessed by the same thread. When an object is passed between threads, it is returned to its home as soon as practical. This also reduces total memory use, as objects are recycled from consumers to producers … When freeing memory, the memory can be freed to the free-list that it was associated with when it was allocated. This results in avoiding the “migration” effect of per-thread free-lists, where CPUs use memory that is not local to the CPU, as it was originally allocated by another CPU and transferred to another CPU core by virtue of being passed from one thread to another by the application. The system avoids false sharing and other cache-harmful consequences of allowing the consumer thread to recycle the memory by reassigning it to the producer's free-list in at least ¶ [0037] and [0047],. Examiner notes, consumer does not recycle the memory chunk to itself, rather it recycles the chunk back to the producer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the a consumer thread determining a memory chunk is recyclable of Reed with the systems and methods of Jones resulting in a system in which the consumers as in Jones determine to recycle a chunk as in Reed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving memory caching performance and overall memory/resource utilization (see at least ¶ [0037], [0047] and [0008]).
Reed and Jones do not specifically teach Fetch-And-Add instructions.
However, in analogous art FAA teaches arithmetically increase a sequence according to a fetch-and-add instruction (In computer science, the fetch-and-add CPU instruction (FAA) atomically increments the contents of a memory location by a specified value. That is, fetch-and-add performs the operation increment the value at address x by a, where x is a memory location and a is some value, and return the original value at x in such a way that if this operation is executed by one process in a concurrent system, no other process will ever see an intermediate result in at least line 1-9);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the Fetch-And-Add instructions of FAA with the systems and methods of Reed and Jones resulting in a system in which the compare-and-swap instructions of Reed and Jones are instead implemented as Fetch-And-Add instructions as in FAA. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensuring that if this operation is executed by one process in a concurrent system, no other process will ever see an intermediate result (in at least FAA lines 1-9) and operations that appear in programming languages as x = x + a are not safe in a concurrent system ... The fetch-and-add instruction allows any processor to atomically increment a value in Maurice Herlihy (1991) proved that fetch-and-add has a finite consensus number, in contrast to the compare-and-swap operation. The fetch-and-add operation can solve the wait-free consensus problem for no more than two concurrent processes. memory, preventing such multiple processor collisions (in at least FAA Overview).

With regard to claim 8, Jones teaches wherein consuming the second slot includes writing a NULL value into the second slot (At step 620 the push engine 460 reads the "next" value for the current FIFO tail node. Because the current FIFO tail node does not point to another FIFO node the "next" value is a unique "empty next" indicator, e.g., "NULL" if a pointer or "-1" if an index, that does not equal any of the possible index values in at least ¶ [0103], Examiner notes that when push reads next value it is NULL because consumer that popped the node wrote NULL to the next value pointer).

With regard to claim 9, Jones teaches wherein the memory chunk includes a plurality of slots (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055], Examiner notes that the portion of the memory a thread is to process is the slot position within the sequenced chunk), and wherein the plurality of slots is arranged in an array, and each slot of the plurality of slots is associated with a sequence value (The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation) in at least ¶ [0004] and when the FIFO nodes are first allocated to the lock-free FIFO 400, the FIFO nodes are in sequential portions of linear memory included in the memory heap 451. While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order. Therefore, a "next" value must be maintained for each FIFO node in the lock-free FIFO nodes 450 in at least ¶ [0083], Examiner notes that next value of FIFO nodes, a chunk identifier, must be maintained and when nodes are first pushed to FIFO, the nodes are sequential portions of linear memory. Thus, the pushing/producing of nodes proceeds both sequentially in memory and in the FIFO and the next value in sequence is associated with the next node/chunk) and an item value (The lock-free FIFO data structure 401 stores state information for the lock-free FIFO 400 including a transaction counter 402, a pointer to the FIFO head 405, a pointer to the FIFO tail 415, tracking information FIFO free 445, and a FIFO depth 410. In one embodiment the state information includes one or more other values, such as parameters that are used to determine whether additional FIFO entries should be added to the lock-free FIFO 400 in at least ¶ 0077]).

With regard to claim 10, Jones teaches wherein the first consumer thread and the second consumer thread are configured to simultaneously consume respective slots of the plurality of slots (The method 500 is performed for each pop request when pop requests are simultaneously received from different threads. Therefore, the method 500 may be performed simultaneously for multiple pop requests. However, a given FIFO head node is provided to only one thread of the different threads to satisfy the pop request presented by the one thread in at least ¶ [0088] and at step 525 the pop engine 455 obtains the FIFO head node. More specifically, the pop engine 455 may read the data for the FIFO head node so that the data can be provided to the thread that successfully pops the FIFO head node. Alternatively, the pop engine 455 may provide the index of the FIFO head node to the thread that successfully pops the FIFO head node … the combined number of bits that represent the FIFO head 405, FIFO depth 410, transaction counter 402, and the FIFO tail 415 should not exceed the maximum number of bits in at least ¶ [0090] – [0091]).

With regard to claim 11, Jones teaches wherein the sequence is a producer sequence that is an array of 64-bit elements (If the atomic CAS operation is limited to a maximum number of bits, e.g., 32, 64, or 128, then the combined number of bits that represent the FIFO head 405, FIFO depth 410, transaction counter 402, and the FIFO tail 415 should not exceed the maximum number of bits in at least ¶ [0090] – [0091]).

With regard to claim 12, Jones teaches wherein at least one of the plurality of producer threads and the plurality of consumer threads is configured to reallocate the detached memory chunk back to the pool of memory chunks (When all of the FIFO nodes for a particular lock-free FIFO 400 have been freed, the lock-free FIFO 400 may either be recycled or the FIFO nodes may be released to the memory heap 451 from which the FIFO nodes were originally allocated to create the lock-free FIFO 400 in at least ¶ [0081]).

With regard to claim 13, the system of claim 7, wherein the producer thread is configured to write additional items into the memory chunk (When all of the FIFO nodes for a particular lock-free FIFO 400 have been freed, the lock-free FIFO 400 may either be recycled or the FIFO nodes may be released to the memory heap 451 from which the FIFO nodes were originally allocated to create the lock-free FIFO 400 in at least ¶ [0081] and While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order. Therefore, a "next" value must be maintained for each FIFO node in the lock-free FIFO nodes 450 in at least ¶ [0083],Examiner notes that pushes, from producer, are non-sequential when a recycled node is pushed back onto the FIFO), and wherein at least one of the first consumer thread and the second consumer thread are configured to consume the additional items from the memory chunk (The method 500 is performed for each pop request when pop requests are simultaneously received from different threads. Therefore, the method 500 may be performed simultaneously for multiple pop requests. However, a given FIFO head node is provided to only one thread of the different threads to satisfy the pop request presented by the one thread in at least ¶ [0088] and at step 525 the pop engine 455 obtains the FIFO head node. More specifically, the pop engine 455 may read the data for the FIFO head node so that the data can be provided to the thread that successfully pops the FIFO head node. Alternatively, the pop engine 455 may provide the index of the FIFO head node to the thread that successfully pops the FIFO head node … the combined number of bits that represent the FIFO head 405, FIFO depth 410, transaction counter 402, and the FIFO tail 415 should not exceed the maximum number of bits in at least ¶ [0090] – [0091]).

With regard to claim 14, Jones teaches wherein the plurality of memory chunks forms an unbounded queue (he lock-free FIFO nodes 450 is a linked-list of entries within the lock-free FIFO 400, where each entry is a FIFO node that includes a "next" pointer to the next FIFO node in the linked-list and "data" … the number of nodes is limited only by the amount of memory available for storing the lock-free FIFO 450 in at least ¶ [0076]), and wherein the memory chunk occupies at least two cache-lines (Each SM 310 contains a level one (L1) cache (shown in FIG. 3C) or uses space in a corresponding L1 cache outside of the SM 310 that is used to perform load and store operations. Each SM 310 also has access to level two (L2) caches that are shared among all GPCs 208 and may be used to transfer data between threads … a level one-point-five (L1.5) cache 335 may be included within the GPC 208, configured to receive and hold data fetched from memory via memory interface 214 requested by SM 310, including instructions, uniform data, and constant data, and provide the requested data to SM 310. Embodiments having multiple SMs 310 in GPC 208 beneficially share common instructions and data cached in L1.5 cache 335 in at least ¶ [0050] and …The MMU 328 includes a set of page table entries (PTEs) used to map a virtual address to a physical address of a tile and optionally a cache line index ... The cache line index may be used to determine whether or not a request for a cache line is a hit or miss in at least ¶ [0051]).

Claims 15-20 are is rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. Pub. No. US 2013/0198480 A1 (hereafter Jones) in view of Reed et al. Pub. No. US 2016/0092273 A1 (hereafter Reed) in view of “Fetch-and-add”, Wikipedia, March 3, 2019 (hereafter FAA) as applied to claims 1-14 above and in further view of Wilson et al. Pat. No. US 9,361,145 B1 (hereafter Wilson).

With regard to claim 15, Jones teaches a method comprising: receiving, by a consumer thread of a plurality of consumer threads, a consume request associated with an element (The pop engine 455 is configured to receive one or more pop requests simultaneously and to pop the head FIFO node from the lock-free FIFO 400 and return a pointer to the popped FIFO node to satisfy one of the pop requests each clock cycle in at least ¶ [0078]);
responsive to receiving the consume request, reading, by the consumer thread, a consumer sequence and a consumer buffer (At step 535 the pop engine 455 performs an atomic CAS operation that compares the FIFO head value read at step 510 with the current FIFO head 505 and replaces the current FIFO head 505 with the "next" value of the current FIFO head node (the same FIFO head node that is popped) in at least ¶ [0091] and ¶ [0055] and While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order in at least ¶ [0083]);
extracting, by the consumer thread, (i) a chunk identifier, associated with the consumer sequence (The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation) in at least ¶ [0004] and when the FIFO nodes are first allocated to the lock-free FIFO 400, the FIFO nodes are in sequential portions of linear memory included in the memory heap 451. While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order. Therefore, a "next" value must be maintained for each FIFO node in the lock-free FIFO nodes 450 in at least ¶ [0083], Examiner notes that next value of FIFO nodes, a chunk identifier, must be maintained and when nodes are first pushed to FIFO, the nodes are sequential portions of linear memory. Thus, the pushing/producing of nodes proceeds both sequentially in memory and in the FIFO and the next value in sequence is associated with the next node/chunk) and (ii) a slot position in a memory chunk from the consumer sequence (a thread ID may be used to determine which portion of the input data set a thread is to process and/or to determine which portion of an output data set a thread is to produce or write in at least ¶ [0055], Examiner notes that the portion of the memory a thread is to process is the slot position within the sequenced chunk);
mitigating, by the consumer thread, simultaneous access to the slot position in the memory chunk from the consumer sequence (In order to allow multiple threads to simultaneously attempt to access the lock-free FIFO 400 without first locking the FIFO for each access, atomic compare-and-swap (CAS) operations are performed by the pop engine 455 and the push engine 460. Using atomic operations ensures that read-modify-write operations performed by a thread to update the FIFO head 405, FIFO tail 415, and to update a "next" value of a FIFO node do not conflict with those performed by any other thread during the same clock cycle in at least ¶ [0086]);
increasing, by the consumer thread, the consumer sequence; and consuming, by the consumer thread, the element at the slot position (At step 535 the pop engine 455 performs an atomic CAS operation that compares the FIFO head value read at step 510 with the current FIFO head 505 and replaces the current FIFO head 505 with the "next" value of the current FIFO head node (the same FIFO head node that is popped) in at least ¶ [0091] and ¶ [0055]).
Jones teaches memory chunk is recyclable (When all of the FIFO nodes for a particular lock-free FIFO 400 have been freed, the lock-free FIFO 400 may either be recycled or the FIFO nodes may be released to the memory heap 451 from which the FIFO nodes were originally allocated to create the lock-free FIFO 400 in at least ¶ [0081] among other release and reuse recitations) but does not specifically teach the a consumer thread determining a memory chunk is recyclable.
However, in analogous art Reed teaches determining, by the consumer thread, that the memory chunk is recyclable (Generally, memory is accessed by the same thread. When an object is passed between threads, it is returned to its home as soon as practical. This also reduces total memory use, as objects are recycled from consumers to producers … When freeing memory, the memory can be freed to the free-list that it was associated with when it was allocated. This results in avoiding the “migration” effect of per-thread free-lists, where CPUs use memory that is not local to the CPU, as it was originally allocated by another CPU and transferred to another CPU core by virtue of being passed from one thread to another by the application. The system avoids false sharing and other cache-harmful consequences of allowing the consumer thread to recycle the memory by reassigning it to the producer's free-list in at least ¶ [0037] and [0047],. Examiner notes, consumer does not recycle the memory chunk to itself, rather it recycles the chunk back to the producer);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the a consumer thread determining a memory chunk is recyclable of Reed with the systems and methods of Jones resulting in a system in which the consumers as in Jones determine to recycle a chunk as in Reed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving memory caching performance and overall memory/resource utilization (see at least ¶ [0037], [0047] and [0008]).
Jones and Reed do not specifically teach Fetch-And-Add instructions.
However, in analogous art FAA teaches arithmetically increasing according to a fetch-and-add instruction, the consumer sequence (In computer science, the fetch-and-add CPU instruction (FAA) atomically increments the contents of a memory location by a specified value. That is, fetch-and-add performs the operation increment the value at address x by a, where x is a memory location and a is some value, and return the original value at x in such a way that if this operation is executed by one process in a concurrent system, no other process will ever see an intermediate result in at least line 1-9);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the Fetch-And-Add instructions of FAA with the systems and methods of Jones and Reed resulting in a system in which the compare-and-swap instructions of Jones and Reed are instead implemented as Fetch-And-Add instructions as in FAA. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensuring that if this operation is executed by one process in a concurrent system, no other process will ever see an intermediate result (in at least FAA lines 1-9) and operations that appear in programming languages as x = x + a are not safe in a concurrent system ... The fetch-and-add instruction allows any processor to atomically increment a value in Maurice Herlihy (1991) proved that fetch-and-add has a finite consensus number, in contrast to the compare-and-swap operation. The fetch-and-add operation can solve the wait-free consensus problem for no more than two concurrent processes. memory, preventing such multiple processor collisions (in at least FAA Overview).
Jones teach mitigating, by the consumer thread, simultaneous access to the slot position in the memory chunk from the consumer sequence in at least ¶ [0086] but Jones, Reed and FAA do not specifically teach determining that a position of the element mismatches the slot position in the memory chunk from the consumer sequence.
However, in analogous art Wilson teaches determining, by the consumer thread, that a position of the element mismatches the slot position in the memory chunk from the consumer sequence (If the order in which the dirty memory portions is copied does not match the order in which the writes occurred, at least in some scenarios the incorrect version of a dirty memory portion may be saved as the final version at the destination. A number of different approaches may be taken to ensure that the memory copies are performed in the correct order in different embodiments. In some embodiments, for example, record buffers 380 may be organized as ordered circular buffers, queues or linked lists, so that the position of a particular DMA write record within the queue or list indicates the relative order in which the corresponding write operation was performed, relative to other DMA writes. In one implementation, sequence numbers, timestamps or other temporal ordering indicators may be included in the DMA write records 360 in at least col. 12 lines 38-52);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining that a position of the element mismatches the slot position in the memory chunk from the consumer sequence of Wilson with the systems and methods of Jones, Reed and FAA resulting in a system in which the producers and consumers as in Jones, Reed and FAA verifying that the expected position of a memory chunk between a producer and consumer is correct and in Wilson. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data coherency by minimizing interruptions caused by reading/writing memory (see at least col. 1 lines 42-60 and col. 12 lines 38-52).

With regard to claim 16, Jones teaches writing, by a producer thread, additional elements into the memory chunk (When all of the FIFO nodes for a particular lock-free FIFO 400 have been freed, the lock-free FIFO 400 may either be recycled or the FIFO nodes may be released to the memory heap 451 from which the FIFO nodes were originally allocated to create the lock-free FIFO 400 in at least ¶ [0081] and While the FIFO nodes are popped in sequential order, the FIFO nodes may be pushed back onto the lock-fee-FIFO 400 in a different order. Therefore, a "next" value must be maintained for each FIFO node in the lock-free FIFO nodes 450 in at least ¶ [0083],Examiner notes that pushes, from producer, are non-sequential when a recycled node is pushed back onto the FIFO).

With regard to claim 17, Jones teaches consuming, by the consumer thread and a different consumer thread, the additional elements from the memory chunk (The method 500 is performed for each pop request when pop requests are simultaneously received from different threads. Therefore, the method 500 may be performed simultaneously for multiple pop requests. However, a given FIFO head node is provided to only one thread of the different threads to satisfy the pop request presented by the one thread in at least ¶ [0088] and at step 525 the pop engine 455 obtains the FIFO head node. More specifically, the pop engine 455 may read the data for the FIFO head node so that the data can be provided to the thread that successfully pops the FIFO head node. Alternatively, the pop engine 455 may provide the index of the FIFO head node to the thread that successfully pops the FIFO head node … the combined number of bits that represent the FIFO head 405, FIFO depth 410, transaction counter 402, and the FIFO tail 415 should not exceed the maximum number of bits in at least ¶ [0090] – [0091]).

With regard to claim 18, Jones teaches wherein consuming the element includes writing a NULL value into the slot position (At step 620 the push engine 460 reads the "next" value for the current FIFO tail node. Because the current FIFO tail node does not point to another FIFO node the "next" value is a unique "empty next" indicator, e.g., "NULL" if a pointer or "-1" if an index, that does not equal any of the possible index values in at least ¶ [0103], Examiner notes that when push reads next value it is NULL because consumer that popped the node wrote NULL to the next value pointer).

With regard to claim 19, Wilson teaches determining, by the consumer thread, that a second position of the element matches the slot position in the memory chunk from the consumer sequence; reducing, by the consumer thread, the consumer sequence to a reduced consumer sequence; and comparing, by the consumer thread, the reduced consumer sequence to the chunk identifier (If the order in which the dirty memory portions is copied does not match the order in which the writes occurred, at least in some scenarios the incorrect version of a dirty memory portion may be saved as the final version at the destination. A number of different approaches may be taken to ensure that the memory copies are performed in the correct order in different embodiments. In some embodiments, for example, record buffers 380 may be organized as ordered circular buffers, queues or linked lists, so that the position of a particular DMA write record within the queue or list indicates the relative order in which the corresponding write operation was performed, relative to other DMA writes. In one implementation, sequence numbers, timestamps or other temporal ordering indicators may be included in the DMA write records 360 in at least col. 12 lines 38-52, Examiner notes that temporal orders/sequences are maintained in case of mismatch, therefore when mismatch the order/sequences would be consulted and adjusted up/down accordingly to adjust for the mismatch).

With regard to claim 20, Jones teaches wherein consuming the element includes writing a NULL value into the slot position (At step 620 the push engine 460 reads the "next" value for the current FIFO tail node. Because the current FIFO tail node does not point to another FIFO node the "next" value is a unique "empty next" indicator, e.g., "NULL" if a pointer or "-1" if an index, that does not equal any of the possible index values in at least ¶ [0103], Examiner notes that when push reads next value it is NULL because consumer that popped the node wrote NULL to the next value pointer).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195